DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
	
The amendments filed 4/15/2022 are acknowledged.	
Claims 66 and 70-83 are under examination.
	Claims 2-39, 41-65 and 67-69 are cancelled.
	Claims 1 and 40 are withdrawn.

Information Disclosure Statement
The IDS filed 3/17/2021 and 2/05/2019 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/486,450 filed 4/17/2017 is acknowledged and applied to claims examined herein.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group III (claims 66-83) in the reply filed on 3/25/2021 is acknowledged.
Claims 1 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/2021.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address amendments filed 4/15/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66 and 70-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
Claims 66 and 70-83 are rejected because the claimed invention is directed to an abstract idea without significantly more. The claims recites:
Identifying target sequencing reads of a plurality of fragment sequencing reads, the identified target sequencing reads being mappable to specified locations of a reference genome. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Analyzing the identified target sequencing reads to determine whether maternal genomic DNA from the individual includes at least one copy number variant. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Adjusting a quantity of target sequencing reads of the identified target sequencing reads for at least one variant region corresponding to the at least one copy number variant to generate an adjusted set of target sequencing reads, wherein the adjusting comprises (i) replacing sequence reads, (ii) increasing the number of target sequencing reads or (iii) decreasing the number of target sequencing reads.
 This step reads on one that can be performed by the human mind and is therefore an abstract idea. Adjusting sequence reads by replacing, increasing or decreasing sequence data or data representative thereof can be performed as a mental process or with mathematical calculations.
Determining, out of the identified target sequencing reads, a quantity of target sequencing reads for a region of interest. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Generating an adjusted quantity of target sequencing reads for the region of interest based on the adjusted set of target sequencing reads. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Calculating a statistical z-score for the region of interest based on the adjusted quantity of target sequencing reads for the region of interest. This step reads on a mathematical concept and one that can be performed by the human mind and is therefore an abstract idea.
Determining whether the calculated statistical z-score for the region of interest is outside of a predetermined z-score range, a calculated statistical z-score outside of the predetermined z-score range representing a positive call for a fetal chromosomal abnormality in the region of interest of the fetal DNA. This step reads on a mathematical concept and one that can be performed by the human mind and is therefore an abstract idea.
The steps of identifying, analyzing, determining, generating, and “generating” an adjusted quantity can be performed as a mental process or with aid of paper/pen. The steps of calculating a statistical z-score and determining whether the statistical z-score for the region of interest is outside a range are steps drawn to mathematics per se. Mental steps and mathematics are abstract ideas.
Dependent claims 70-83 further limit the abstract idea by describing the information being analyzed in the claimed method and detailing the abstract idea steps being performed.


Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. The claimed method results in determining whether a z-score is outside a predetermined range.
This judicial exception is not integrated into a practical application because the claims do not recite a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed process steps do not recite additional elements which are steps recited in addition to the judicial exceptions. The preamble recites that the method is “computer implemented”. MPEP 2106.05(f) discusses “mere instructions to implement an abstract idea or other exception on a computer.” Herein, the claimed process relies on the computer as a tool for calculating abstract idea steps and therefore the computer does not add “significantly more” to the claims.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8) that the claims as a whole cannot be performed in the human mind alone or with the aid of paper and pen; and that the process involves analysis of maternal and fetal cfDNA and comparison of numerous sequence reads. Applicants argue that even for a limited number of sequence reads for a genomic region, the human mind would not be capable of performing the claimed process.
In response, the claimed process steps are not carried out all at once and all at the same time. Each step would be performed in a certain order (as claimed) and therefore as whole, the human mind can indeed perform each of the recited process steps as explained under Step 2A Prong One above. 
Regarding Applicant’s arguments that the human mind would not be able to perform the claimed method for sequence reads for a genomic region, it appears Applicants are arguing that long sequences, or a lot of data is being analyzed. However, the claims do not include steps that specify a data analysis process that is outside the scope of human mental processing ability. For long sequences or many sequences, a generic computer would be implemented as a tool for processing efficiency to apply and repeat the steps on robust data sets. The computer would therefore be applied to process the abstract ideas. 
Furthermore, while the claims do not recite actual step of processing robust amounts of sequences, for the record, it is important to explain that analyzing a lot of data does not augment the actual analysis steps being performed on data recited herein. Abstract idea steps applied to data which is abstract does not take the claim as a whole into the realm of that which would be “significantly more” than an abstract idea. 
Computations on a lot of data performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
Applicants argue (Remarks, page 9, par. 3) that the 2019 Guidance requires that the claim be considered as a whole and that the combination of elements can provide a practical application.
In response, the claims do not recite additional elements that integrate the recited judicial exception into a practical application. There are no additional elements in the claims to suggest that the method is more than steps that can be performed by the human mind and mathematics applied to analyze sequence data. With robust amounts of sequence data, a generic computer would be implemented for processing efficiency.
To qualify as “a patent- eligible improvement,” the invention must be directed to a specific improvement in the computer’s functionality, not simply to use of the computer “as a tool” to implement an abstract idea. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363-1364 (Fed. Cir. 2020). Here, the invention falls into the latter category. It focuses on using a general purpose computer to carry out the abstract idea.
Applicants argue (Remarks, page 10) that when considered as a whole the claims reflect a substantial advancement in the field of sequencing. Applicants argue that the claims are directed to improved prenatal screening.
In response, Applicants are arguing a “field of use” for the abstract idea, as discussed in MPEP 2106.05(h). The claims lack any physical or structural component that integrates the judicial exceptions of the abstract idea into any practical application that improves the computer system itself, a sequencer, or any particular device or transformation of matter. The improvement to an abstract idea which results to improved prenatal screening of genomic data can not be an improvement to technology. An improved abstract idea is still an abstract idea.
Regarding Applicant’s comparison to McRO, in McRO the technological improvement is to computer amination of facial expressions as synchronized to sounds. The result is a more realistic facial animation product while it produces the sounds. This is significantly more than data analysis by steps that can be performed by the human mind. McRO’s computer simulated animation is necessarily rooted in computer technology. Data is abstract while an improved animated computer simulation of facial expressions is an improvement to computer technology.
Applicants argue (Remarks, page 11-12, connecting par.) that the “adjusting” step to filter out maternal interference from a maternal DNA sample with copy number variation is not routine and conventional. Applicants argue that the claimed elements come together to form an inventive concept.
In response, that argued limitation is not an “additional element” that would otherwise be analyzed under step 2B. The step of adjusting by filtering is an abstract idea. Replacing data for sequence reads, increasing target sequences and decreasing target sequences are steps that can be performed by the human mind or with mathematics if the sequence data is represented through mathematical concepts.
In Bascom (decision, page 16, par. 2) the court put forth that:
The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. Such claims would not contain an inventive concept.

Filtering, without integration of specific computer technology such as concrete data structures is an abstract idea. 
For the reasons set forth above, the 35 USC 101 rejection is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 66-83 under 35 U.S.C. 103(a) as being unpatentable over Struble et al. (2015/0004601) in view of Deciu et al. (US 2013/0325360; IDS filed 2/05/2019) is withdrawn in view of Applicant’s amendments. The following rejection is necessitated by Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 66 and 70-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Struble et al. (2015/0004601) in view of Deciu et al. (US 2013/0325360; IDS filed 2/05/2019)  and further in view of Deciu et al. (US 2018/0327844; hereafter Deciu 2018) 
Struble et al. teach obtaining fetal and maternal cfDNA and massively sequencing fragments from the mixture (par. 0010)(i.e. isolating maternal and fetal cfDNA and sequencing the cfDNA fragments to obtain reads), as in claim 66
Struble et al. teach massively parallel sequencing of random DNA fragment of a maternal sample and then aligning these to a reference to identify copy number variation (par. 0066)(i.e. identifying target sequencing reads which are mappable to reference and analyzing the target reads to determine whether the maternal genomic DNA includes a CNV), as in claim 66.
Struble et al. teach aneuploidy (par. 0018), duplication, deletions (par. 0029), regions comprising abnormalities on specific chromosomes (par. 0029-0030)(i.e. regions of interest on a chromosome) and make obvious regions of interest on different chromosomes (par. 0066), as in claims 78 and 80-83.
Struble et al. does not specifically teach adjusting a quantity of target sequencing reads for a variant region to generate an adjusted stet by replacing, increasing or decreasing the number of target sequencing reads, as in claim 66. 
	Deciu et al. teach calculating a measure of error for the counts of sequence reads mapped to certain or all of the portions of the reference genome and removing (i.e. decreasing the number of target sequencing reads) or weighting the counts of sequence reads for certain portions of the reference genome according to a threshold of the measure of error (par. 0008)(i.e. adjusting when maternal genomic DNA is determined to include a CNV, a quantity of target sequencing reads for a variant region to generate an adjusted set).	
	Deciu et al. teach that sequence reads can be mapped to a specific region or bin and converted in “counts” (i.e. a quantity); counts may be transformed by being normalized, combined, added, filtered, selected, averaged and a combination thereof (i.e. which makes obvious determining a quantity of target sequencing reads and generating an adjusted quantity of target sequencing reads based on the adjusted set of target sequencing reads, as in claim 66.
	Deciu et al. teach processing counts and determining a Z-score (par. 0265) and make obvious calculating a Z-score for quantities of sequences (par. 0301 and 0314) such as a filtered set (i.e. adjusted quantity), as in claim 66.
	Deciu et al. make obvious comparing a “classification edge” (i.e. threshold) to a z-score value which result in a false positive or false negative call (i.e. determining whether a z-score is outside a range representing a false positive call), as in claims 66 and 74.
	Deciu et al. teach microduplication, a microdeletion (par. 0012), as in claim 79.
	Deciu et al. do not specifically teach adjusting by replacing sequences, increasing or decreasing target sequencing reads, as in claim 66, steps (i), (ii), or (iii).
	Deciu 2018 teach enriching for fetal nucleic acids or removing maternal nucleic acids (par. 0055); Deciu 2018 teach various methods for adjusting reads including removing, filtering, and adjusting read counts (par. 0137); Deciu 2018 teach their method as applied to reducing error associated with maternal insertions (i.e. maternal copy number variations)(par. 0188); and adjusting a read density profile (par. 0196, 0224, and 0226); Deciu 2018 suggest that padding is a well known process of adjusting read sequence level in a profile that are due to maternal copy number variations including removing sequences (par. 0253). 
	Deciu 2018 therefore make obvious adjusting by (i) replacing sequencing reads and an adjusted set, (ii) increasing the number of target sequencing reads in a variant region or (iii) decreasing the number of target sequencing reads in a variant region, as in claims 66 and 70.
	Deciu 2018 teach bins for genomic coverage data (par. 0011-0012, 0014, and 0473) which makes obvious using bins to determine target sequencing reads, as in claim 71.
	Deciu 2018 teach bins with higher fetal fraction content (par. 0011) which suggests that bins are used to calculate a distribution of reads wherein it would be obvious to calculate a z-score based on average number of reads per bin, as in claim 72.
	Deciu 2018 teach a threshold used in quantifying data set wherein the threshold serves as a limit of diagnosis of a genetic variation; an uncertainty value or error is taught (par. 0144, 0230, 0232 and 0256) which makes obvious a feature value greater than a threshold value indicating a false call and thresholds to analyze chromosome coverage data as in claims 73-76.
	Deciu 2018 teach adjusting data sets and read density profiles (par. 0224) which makes obvious creating synthetic data sets that are then analyzed by known statistical techniques, as in claims 76-77.
	It would have obvious to one of ordinary skill in the art at the time the invention was made to combine the cfDNA isolating and sequencing of fetal and maternal cfDNA to determine statistically significant numbers of polymorphism including CNV as taught by Struble et al. with the method of Deciu et al. who teach mapping counts of reads to a reference and calculating a measure of error for sequence reads. Deciu et al.  provide motivation by teaching that their method can be applied to detection complex genetic variation (par. 0012). One of skill in the art would have had a reasonable expectation of success at combining Struble et al. and Deciu et al. because both are concerned with aneuploidy detection from sequence reads.
It would be further obvious to combine the teachings of Struble et al. and Deciu et al. with Deciu 2018. Applying the KSR standard of obviousness to Struble et al., Deciu et al. and Deciu 2018 it is concluded that the combination of the references represents a combination of known elements which yield the predictable result. At the time of the invention a practitioner could have modified adjusting sequence reads of Deciu et al. with the teaching of removing, filtering, and adding sequence read counts in a profile as taught by Deciu 2018. Deciu 2018 teach their method as applied to compensating for errors from maternal DNA in a fetal DNA sample. The predictable result of read error correction before identifying a region of interest and calculating a z-score would be achieved. 

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
The newly amended limitations of claim 66 are made obvious by Deciu 2018 as set forth above. Deciu 2018 teaches various methods for adjusting to correct for maternal copy number variations (par. 0188) including removing, filtering, and adjusting read counts (par. 0137) and adjusting a read density profile (par. 0196, 0224, and 0226).  The teaching of Deciu 2018 addresses Applicant’s argued limitation. Applying the KSR standard of obvious, the elements recited in the claims are a combination of known elements and one of ordinary skill in the art would have recognized that the results of the combination were predictable. An artisan would have been capable of combining these known techniques with the same expectation of success. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635